HENRIOD, Justice.
Appeal from a sodomy conviction. Reversed and a new trial granted.
Recital of the facts in this case is dispensed with in the name of decency. Such facts were all furnished by the prosecutrix and were uncorroborated. Circumstances and events following the alleged act of perversion including drinking with accused, visiting with prosecutrix’ husband and waiting two days before complaining, reasonably could have suggested particeps criminis. Under Title 77-31-18, Utah Code 1953, one cannot be convicted on the uncorroborated testimony of an accomplice, and we believe it was error not to have given a requested instruction with respect thereto.
Counsel’s contention that hearsay evidence was admitted has little merit, since he turned down an obvious invitation on the part of the trial court to have it stricken on motion.
McDonough, c. j., and crockett, WADE, and WORTHEN, JJ., concur.